               Case 19-10879-CSS              Doc 298-1          Filed 10/30/19     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :     Chapter 11
                                                             :
WMC MORTGAGE, LLC,                                           :     Case No. 19–10879 (CSS)
                                                             :
                  Debtor.1                                   :     Proposed Obj. Deadline: Nov. 4, 2019 at 12:00 p.m. (ET)
                                                             :     Proposed Hr’g Date: Nov. 5, 2019 at 10:00 a.m. (ET)
------------------------------------------------------------ x

                               NOTICE OF MOTIONS AND HEARING

                   PLEASE TAKE NOTICE that, on October 30, 2019, WMC Mortgage, LLC

(“WMC”), as debtor and debtor in possession in the above-captioned chapter 11 case (the

“Debtor”), filed the Debtor’s Motion Pursuant to Fed. R. Bankr. P. 9019 for Entry of an Order

Authorizing and Approving Omnibus Stipulation and Agreement Regarding Proofs of Claim

Between the Debtor, HSBC, RBS, Barclays, Morgan Stanley, and Wells Fargo (the “Motion”)

with the United States Bankruptcy Court for the District of Delaware (the “Court”).

         PLEASE TAKE FURTHER NOTICE that, contemporaneously with the filing of the

Motion, the Debtors also filed a motion to shorten the notice and objection periods with respect

to the Motion (the “Motion to Shorten”).

                   PLEASE TAKE FURTHER NOTICE that, if the Court grants the relief requested

in the Motion to Shorten: (i) a hearing to consider the Motion will be held on November 5, 2019

at 10:00 a.m. (Eastern Time) before The Honorable Christopher S. Sontchi, Chief United States

Bankruptcy Judge for the District of Delaware, at the Court, 824 North Market Street, 5TH Floor,

Courtroom No. 6, Wilmington, Delaware 19801, and (ii) any responses or objections to the

Motion must be in writing and filed with the Clerk of the Court, 824 North Market Street, 3rd


1
  The last four digits of the Debtor’s federal tax identification number are 2008. The Debtor’s principal office is
located at 6320 Canoga Avenue, Suite 1420, Woodland Hills, California 91367.



RLF1 22308296v.1
               Case 19-10879-CSS      Doc 298-1     Filed 10/30/19     Page 2 of 2



Floor, Wilmington, Delaware 19801 on or before November 4, 2019 at 12:00 p.m. (Eastern

Time).

                   PLEASE TAKE FURTHER NOTICE that if the Bankruptcy Court denies, in

whole or in part, the relief requested in the Motion to Shorten, parties-in-interest will receive

separate notice of the Bankruptcy Court-approved objection deadline and hearing date for the

Motion.

Dated: October 30, 2019
       Wilmington, Delaware
                                           /s/ Mark D. Collins
                                           Mark D. Collins (No. 2981)
                                           Russell C. Silberglied (No. 3462)
                                           Zachary I. Shapiro (No. 5103)
                                           Brendan J. Schlauch (No. 6115)
                                           Travis J. Cuomo (No. 6501)
                                           RICHARDS, LAYTON & FINGER, P.A.
                                           One Rodney Square
                                           920 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701
                                           Email: collins@rlf.com
                                                   silberglied@rlf.com
                                                   shapiro@rlf.com
                                                   schlauch@rlf.com
                                                   cuomo@rlf.com

                                           Attorneys for the Debtor
                                           and Debtor in Possession




                                               2
RLF1 22308296v.1
